Citation Nr: 1116963	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  97-22 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a right wrist fracture.

2.  Entitlement to service connection for a chronic respiratory disorder, claimed as bronchial asthma.

3.  Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active duty from December 1965 to November 1967.  Thereafter, he also had periods of active duty for training (ACDUTRA) with the Army National Guard, including a period of ACDUTRA from May 1, 1977 to May 31, 1977, during which time he suffered a fracture of his right fifth metacarpal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a September 2006 letter, the Board advised the Veteran that the Veterans Law Judge who conducted his August 2002 Travel Board hearing had retired and asked him if he wanted another hearing before a different Veterans Law Judge prior to the Board acting on his appeal.  In a response dated the following month, he indicated he did not want an additional hearing.

In a November 2009 decision, the Board denied the claims.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  In November 2010, the Court Clerk granted a Joint Motion, vacated the November 2009 decision, and remanded the matter to the Board for compliance with the instructions in the Joint Motion.  


FINDINGS OF FACT

1.  A right wrist disability is manifested by subjective complaints of pain; objective findings include decreased range of motion and a bony prominence in the fifth metacarpal bone at the right hand's dorsum area, but not by amputation, ankylosis, or disability afflicting other digits or the overall function of the hand.

2.  A respiratory disorder was not noted upon the Veteran's entry into active duty service.  

3.  Clear and unmistakable evidence shows that the Veteran's bronchial asthma existed prior to his entry into service and was not aggravated by active service.  

4.  A chronic respiratory disorder did not manifest during active service and the Veteran has not had a chronic respiratory disorder during the course of his claim and appeal that is etiologically related to his active service.  

5.  A chronic gastrointestinal disorder was not manifest during active service; colon polyps were not identified until 1999; the current gastrointestinal disorder is unrelated to his active service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a right wrist fracture have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.21, 4.71a, Diagnostic Codes (DCs) 5214, 5215, 5227, 5230 (2010).  

2.  A chronic respiratory disorder, claimed as bronchial asthma, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.159 (2010).

3.  A chronic gastrointestinal disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, his claims.  

I.  Increased Rating for Residuals of Right Wrist Fracture

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010). 

In May 1977, the Veteran suffered a fracture of the right fifth metacarpal.  He filed his initial claim for service connection in July 1995.  Service connection was established for residuals of a right hand fracture in an August 2001 rating decision, effective in June 1995 and a noncompensable rating was assigned.  It is from that decision that the Veteran appeals.  

As such, the claim requires consideration of the entire time period involved.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

All of the diagnostic codes discussed in this case are found at 38 C.F.R. § 4.71a.  The Veteran's right wrist fracture is currently rated as noncompensable under DC 5227 (ankylosis of the ring or little finger).  

Under DC 5227, a noncompensable rating is the maximum schedular rating available.  Nonetheless, a note under DC 5227 directs the rater to also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  

Under DC 5156, amputation of the little finger, with metacarpal bone resection (more than one-half the bone lost) for the dominant hand is rated as 20 percent disabling while amputation of the little finger without metacarpal resection, at the proximal interphalangeal joint or proximal thereto is rated as 10 percent disabling.  

A noncompensable rating is the maximum schedular rating that can be assigned under DC 5230 (limitation of motion of the ring or little finger).  Higher ratings may be available but only with involvement of multiple digits.

Although the Veteran's disability is stylized as residuals affecting the wrist, the only objective symptomatology associated with the disability relates to the fifth metacarpal bone of the right hand.  As such, DC 5214 (ankylosis of the wrist) and DC 5215 (limitation of motion of the wrist) are not for application.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Where the Veteran is already in receipt of the maximum disability rating for the affected part, application of § 4.40 and § 4.45 cannot result in a higher rating.  Id.  

The Veteran was afforded a VA bones examination in November 1996, at which time he was diagnosed with residuals of a right hand fracture and a healed fracture of the fifth metacarpal bone of the right hand.  Noted by the examiner was "[h]e refers no symptoms in the right hand today but upon writing a lot, his right hand gets staggered.  He also refers to occasional pain in the direction of the right hand in the lateral aspect."  

Upon examination, there was a very prominent bony deformity in the dorsum of the right hand on the fifth metacarpal bone which was tender to palpation.  Although there was mild weakness of handgrip strength, there was no muscle atrophy in the right hand.  Dorsiflexion of the right wrist was 50 degrees while flexion was 80 degrees.  He could touch the tips of all his right hand fingers as well as the median transverse fold of the right hand palm with the tip of his right thumb.  

The Veteran was afforded a more comprehensive VA hands examination in January 2005.  He reported that he had lately been suffering from right hand pain, specifically at his wrist, and that the pain was exacerbated upon repetitive movements of his right hand, such as writing.  

He reported that pain in his hand had become more frequent and severe in fashion in the past five years and that the periods of pain exacerbation occurred once or twice per week and lasted approximately one to two hours, although these exacerbations did not result in additional limitation of motion.  The examiner noted that the Veteran was independent in self-care and activities of daily living but claimed some limitation in writing.  

Range of motion testing revealed right wrist dorsiflexion to 70 degrees, with pain at 50 degrees; palmar flexion to 80 degrees, with pain at 50 degrees; radial deviation to 20 degrees, with pain at 10 degrees; and ulnar deviation to 45 degrees, with pain at 25 degrees.  Proximal interphalangeal (PIP) joint range of motion was to 100 degrees in all fingers, with pain at 80 degrees; while distal interphalangeal (DIP) joint range of motion was to 70 degrees, with pain at 50 degrees.  The Veteran could touch the tips of all his right hand fingers as well as the median transverse fold of the right hand palm with the tip of his right thumb.  

Pulling, pushing, and twisting strength in the right hand was normal, and dexterity was normal for twisting, probing, writing, touching, and expression (although pain was exacerbated upon moving the hand against resistance).  There was no deformity affecting flexion, although there was a bony prominence observed in the fifth metacarpal bone at the right hand's dorsum area.  There was no effusion, edema, redness, or ankylosis.  The examiner concluded that the Veteran was limited in his range of motion by pain without signs of fatigue, weakness, or lack of endurance following repetitive use.  

The Board finds that these VA examinations are adequate for evaluation purposes.  Specifically, the examiners reviewed the claims file, interviewed the Veteran, and conducted physical examinations.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or misstated any relevant fact.  

Also considered by the Board is the Veteran's report, found in the January 2005 examination report, that he had lately been suffering from right hand pain, specifically at his wrist, and that the pain was exacerbated upon repetitive movements of his right hand, such as writing, and his report of flare-ups.  

In that same document, there is a finding that the exacerbations did not result in additional limitation of motion.  Regardless of the source of his exacerbation, the evidence is against a finding that these result in any functional loss.  Therefore, these reported exacerbations, or pain in general, are not evidence that disability due to his service connected condition approximate the criteria for a compensable rating under any applicable criteria.  

The Board has considered whether a compensable rating is warranted for amputation or for resulting limitation of other digits or interference with the overall function of the hand or due to the factors specified at 38 C.F.R. § 4.40 and § 4.45 as interpreted in DeLuca.  

The preponderance of the evidence is against a finding that his right wrist disability afflicts his other digits or results in loss of overall function of his hand.  Although osteoarthritis is listed among his active problems, there is no inclusion of a disorder involving the right hand or wrist.  He has significant use of his right fifth finger and therefore a rating for amputation is not warranted.  

VA treatment records reveal that the Veteran received treatment primarily for psychiatric complaints since filing his claim in 1995 and therefore provide no evidence that a compensable rating is warranted for his physical service-connected disability.  

The Board has also considered the Veteran's statements regarding limitation in writing and pain.  The only abnormal examination findings involving his entire hand or other fingers, however, had to do with moving his hand against resistance.  In all other respects, his hand was normal as he demonstrated normal dexterity and normal strength in a variety of motions.  

Of note, 38 C.F.R. § 4.45 refers to reduction in the normal excursion of movement of joints in different planes, due to such factors as pain, excess fatigability, and incoordination and 38 C.F.R. § 4.40 refers to the inability due to damage of the parts of the musculoskeletal system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance; and puts the rater on alert that a part which becomes painful on use must be regarded as seriously disabled.  This regulation continues however, to stated that a little used part may be expected to show evidence of disuse, either through atrophy, the conditions of the skin, absence of normal callosity or the like.  

Here, his reported limitation in writing, when taken together with the examination findings of his right upper extremity, does not give rise to a compensable rating even taking into consideration the just mentioned provisions.  He has demonstrated the ability to normally perform the normal working movements of his right hand.  The normal appearance of his hand is evidence against a finding that it is a little used part.  Further, he has demonstrated normal excursion, speed, coordination, strength, and endurance.  

Taking all of the findings in consideration leads the Board to the conclusion that his service-connected disability does not leave any part seriously disabled.  In short, his reported limitation in writing and pain, even during flare-ups, when weighed with all of the evidence of record does not result in a picture of his right wrist disability as one approximating the criteria for a compensable rating under any schedular criteria.  The preponderance of the evidence is thus against assigning a compensable rating for any time since he filed his claim.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether an exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  

If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

All symptoms and the level of disability resulting from the Veteran's right wrist disability are addressed by criteria found in the rating schedule.  Those criteria address limitation of motion, any effect of his service-connected disability on his hand and other fingers, and include provisions for rating the disability analogous to amputation.  Sections 4.40 and 4.45 address weakness and pain.  The schedule therefore contemplates his reported limitation in writing.  

The Board has also considered his statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's right wrist disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of greater symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

Based on the above, the Board finds that the Veteran's right wrist disability does not approximate the criteria for a compensable rating and referral for extraschedular consideration is not indicated.  There is no reasonable doubt to be resolved and the appeal is denied.

II.  Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Respiratory Disorder

For purposes of service connection, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service. The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  If the government fails to rebut the presumption of soundness under § 1111, the claim is one for service connection rather than service aggravation.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

With regard to rebutting the presumption of soundness, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated as follows:  "The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  [citation omitted]  If this burden is met, then the veteran is not entitled to service-connected benefits."  Id. at 1096.  

The Veteran entered onto active service in December 1965.  He was examined and there was no notation of asthma; all clinical evaluations were listed as normal.  In a Report of Medical History of the same date, he indicated that he did not then have asthma nor had he ever had asthma.  Asthma was therefore not noted when he was examined, accepted, and enrolled for service.  

Service treatment records include an entry from early January 1966 documenting that the Veteran had a several year history of asthma.  Physical examination found his chest to be clear.  There was a questionable impression of asthma.  The plan included to send for his old records.  Five days later, he still complained of asthma.  Exercise by running around outside for several minutes failed to produce significant wheezing.  An impression was listed as history of bronchial asthma not yet substantiated.  

In a letter dated the end of January 1966, Dr. R.L. stated that he had treated the Veteran in the past for several episodes of acute bronchial asthma and that the last times he treated him was in November 1965, and two days in December 1965.  In this letter, the Board finds clear and unmistakable evidence that the Veteran had bronchial asthma prior to when he was examined, accepted, and enrolled in service.  

In early February 1966, medical personnel noted a copy of the letter, stated that the Veteran had asthma by history, and stated that he should be submitted for medical evaluation board if true.  There is no evidence that he was ever submitted for Medical Evaluation Board.  In May 1966, medical personnel stated that the Veteran had a history of asthma and a one week history of rhinorrhea, a non-productive cough, and chest tightness.  Physical examination was negative for chest and ear nose and throat purposes.  Impression was an upper respiratory infection.  

In September 1967, medical personnel related that the Veteran had a 99.4 degree temperature and complained of a cold, fever, headache, and a flushed face.  Physical examination revealed that his lungs were clear and that there was no evidence of asthma.  An October 1967 Report of Medical Examination for separation from active service documents a normal clinical evaluation of the Veteran's lungs and chest, as well as all other systems.  An associated Report of Medical History includes his endorsement that he did not then have nor had ever had asthma.  

In this evidence, the Board finds clear and unmistakable evidence that the Veteran's asthma did not increase in severity during service.  The Board makes this finding because he reported for treatment for symptoms involving his respiratory system on several occasions during service, he made medical personnel aware of his preservice history of asthma, medical personnel documented their consideration of whether or not he had asthma during these instances of respiratory system complaints, and medical personnel repeatedly determined that he did not suffer from asthma.  

When he separated from active service in October 1967, he had normal clinical evaluations upon examination, there was no mention of asthma in the examination report, and the Veteran reported that he did not have asthma.  Thus, he was evaluated several times during service with an awareness of his preservice history of asthma, but asthma was never found.  This is clear and unmistakable evidence that preexisting asthma did not increase in severity during service.  

Service treatment records tend to show that the Veteran had no other chronic respiratory disorder during service.  As to respiratory disorders other than asthma, the service treatment records document that he had three instances of respiratory symptoms, the descriptions of which tend to show that the each was an acute condition.  

Next, the Board turns to the post-service medical evidence.  A February 1996 document associated with the records of the Veteran's claim for Social Security disability benefits reflects that he had no sinusitis, headache, fever, or throat pain, and had a history of asthma.  These records support a finding that the Veteran did not experience any respiratory symptomatology for some 30 years after service.  His only report was a history of asthma, a disorder, which, as explained above, is shown to have preexisted entry into active service and to not have increased in severity during active service.  
	
A VA discharge summary documents that the Veteran was hospitalized in October - November 1996 following attempted suicide.  X-rays taken at that time included findings were compatible with left lower lobe atelectasis and fibrotic stranding of the right lung base.  A May 1997 letter from the VA Medical Center in San Juan stated that the Veteran had been treated since June 1996 for several conditions, including bronchial asthma.  

March 1998 VA treatment notes document the Veteran's report that he was having asthma lately.  The assessment was sinusitis.  April 1998 pulmonary function tests were interpreted as showing moderate to severe obstructive ventilatory defect and there was mention of results characteristic of emphysema.  May 1998 clinic notes include an assessment of COPD, rule out emphysema.  

June 2000 radiology results, from a study conducted to the Veteran's report of right upper quadrant pain, showed probable COPD and plate like atelectatic changes at the lung bases.  In a September 2001 writing, the Veteran stated that he had two asthma attacks during service and reported that he was currently treating his asthma with medications.  

These records tend to show that the Veteran has had a respiratory disorder but that the onset of such disease came many years after separation from service and are thus not probative of a finding that his respiratory disorder had its onset during service or is etiologically related to service.  The finding of sinusitis, likewise, is not evidence of anything other than he had a bout of sinusitis many years after service; it is not evidence that the sinusitis was chronic or related to service.  

In January 2005, the Veteran underwent a VA examination.  The examiner indicated that he had reviewed the claims file and commented that the service treatment records were silent as to treatment for asthma.  Noted by the examiner was the Veteran's report that he had had asthma since childhood that disappeared and then started again prior to service.  Also noted was the Veteran's report that afterwards he remained stable until several years prior to the January 2005 examination.  

Following the January 2005 examination, the examiner diagnosed the Veteran with asthma.  The examiner also provided an opinion that it was not at least as likely as not that asthma began during service, was aggravated by service or was etiologically related to service.  The examiner provided a rationale for his opinion, stating that review of the medical evidence showed that the Veteran had asthma prior to entering service and there was no evidence of aggravation in the service treatment records.  

Although the examiner stated his findings in terms of lack of evidence of aggravation and in terms of an equipoise standard rather than evidence of no aggravation and in terms of clear and unmistakable evidence, that language does not lead to the conclusion that the presumption of soundness is not rebutted in this case.  

It is ultimately the Board who considers the weight of evidence and applies the evidentiary standard.  The Board must consider all of the evidence or record and while it is clear that there is no evidence of aggravation during service, the fact that the Veteran was seen for respiratory complaints during service and that medical personnel specifically considered his history of asthma but yet never found him to suffer from asthma, but, significantly, to suffer from other acute respiratory conditions, is clear and unmistakable evidence that his preexisting asthma was not aggravated during service.  

As the only diagnosed respiratory disease is asthma, the examination report is evidence against a finding that the Veteran has any respiratory disorder which had onset during service or is etiologically related to service.  

In July 2007, the VA afforded the Veteran another examination with regard to his claim for compensation for disability due to asthma.  He reported that he had asthma as a child, and had an asthma attack in 1966 while serving in Vietnam.  He also reported that during the ten years after service he was treated by his father, who he indicated was a doctor, and by a private physician.  The examiner indicated that the Veteran had brought a certificate from Dr. R.V., dated in November 1996, which reflected that the Veteran had been treated for asthma from February 1977 through December 1994.  

Physical examination revealed no abnormal respiratory findings and no conditions that may be associated with pulmonary restrictive disease; and X-rays showed left lower lung subsegmental atelectasis versus scarring.  Pulmonary function test results were interpreted as showing mild obstructive ventilator impairment.  The diagnosis was obstructive respiratory disease of unknown etiology.  \

The examiner indicated that she had reviewed the claims file.  She stated that it was not at least as likely as not that the Veteran's asthma began during service, or was aggravated or etiologically related to any incident during service.  She explained her conclusion, stating that there was no evidence of aggravation in the service treatment records and that although the service medical records documented treatment for upper respiratory infections there was no objective evidence of asthma aggravation or treatment during service that would indicated that the disorder was permanently worsened during service.  

This examination report shows that the Veteran did not have any episodes of asthma during service.  The examiner's statement that the Veteran did not have any treatment for asthma during service and that there was no objective evidence of aggravation tends to show that the Veteran's preexisting asthma did not manifest during service.  

Taken together with the service treatment records reference to his past history of asthma this confirms the clear and unmistakable evidence shown by the service treatment records that his preexisting asthma did not increase in severity during active service.  Again, her statement in terms of an equipoise evidentiary standard does not render her report inadequate for the reasons already stated with regard to the 2005 report.  

In this decision, the Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In May 2007, the Veteran stated that he was treated in-service for asthma symptoms and an upper respiratory infection from January to May 1966.  However, the Board finds his statements not credible as to the first part.  Significantly, service treatment records show that he was treated for upper respiratory symptoms in general, not asthma.  

As between the Veteran's report many years later that he was treated for asthma and the reports of medical professionals during service, the Board finds that the medical professionals had no reason to provide other than accurate findings while the Veteran, in the context of a claim for benefits, has an interest in stating that he was treated for asthma during service.  

Moreover, his more recent statements that he was treated for asthma during service are inconsistent with the 1967 Report of Medical History in which he indicated that he did not then have nor had ever had asthma.  If he had indeed suffered from asthma during service, it would not follow that he would indicated that he did not have asthma.  

To the extent that the Veteran seeks to provide a diagnosis that the symptoms from which he suffered during service were due to asthma, the Board finds that he is not competent to render such a diagnosis.  Of note, he reported in 1998 that he was lately having symptoms of asthma, but he was diagnosed with sinusitis.  Similarly, he evidently thought his symptoms during service were due to asthma but medical professionals consistently found no asthma present.  It is thus clear to the Board that the Veteran is not competent to distinguish among diagnoses involving his respiratory symptoms.  

Because there is clear and unmistakable evidence that the Veteran had asthma prior to entrance into service and that asthma was not aggravated during service, the presumption of soundness with regard to asthma is rebutted.  He is, therefore, not entitled to compensation benefits for disability due to asthma. 

Because the preponderance of evidence is against a finding that he has any chronic respiratory disease which had onset during service or is etiologically related to service, he is not entitled to service connection for any other respiratory disability.  There is no reasonable doubt to be resolved and the appeal is denied.  

Gastrointestinal Disorder

Service treatment records reflect that the Veteran was treated in June 1967 for transient abdominal pain, which was noted to probably be appendicular in nature.  There was no further mention of the disorder in the service treatment records.  At the time of his service separation examination in October 1967, his abdomen and viscera were indicated to be within normal limits.  Similarly, he self-reported on his October 1967 Report of Medical History that he had never suffered from stomach, liver, or intestinal trouble.  Therefore, service records do not note a chronic gastrointestinal disorder at the time of discharge.

Next, post-service evidence does not reflect digestive symptomatology until January 1968.  Specifically, the Veteran was afforded a VA examination and reported intermittent tenderness and mild muscle spasm on the lower quadrants of his abdomen, which he claimed began during service in February 1967; however, the examiner merely ruled out diagnoses of intestinal parasites, irritable colon syndrome, and regional enteritis without rendering a formal diagnosis.  

A December 1976 Report of Medical Examination for the purpose of enlistment in the Army Reserve both document that the Veteran had a normal clinical evaluation of all systems and anatomy, including his abdomen and viscera, and there was no mention of any gastrointestinal symptoms, disease, or injury.  In an associated Report of Medical History, he endorsed that he either then had or had previously had stomach, liver, or intestinal trouble.  A note on that form documents that this was food poisoning while serving in Vietnam in 1967.  

A January 1981 medical examination report (quadrennial) documents that the Veteran had a normal clinical evaluation for all systems and anatomy other than his eyes.  In an associated Report of Medical History, he endorsed that he did not then have nor had ever had had frequent indigestion, stomach, liver or intestinal trouble, gall bladder trouble or gall stones.  

VA treatment records include a July 1995 note that the Veteran denied dysphagia, bleeding, and gastrointestinal difficulties; he reported bronchial asthma.  Outpatient treatment records from 1995 include reports of psychiatric symptoms and skin symptoms, but no report of gastrointestinal symptoms.  A February 1996 document includes his report that he had no nausea, vomiting, or constipation, and had asthma by history.  

The next report of gastrointestinal symptoms is found in March 1999 when the Veteran reported left lower quadrant colic type pain.  Barium enema results from March 1999 include an impression of no obstructive or infiltrative lesion of the large bowel, and submucosal polypoid lesions cannot be excluded in the region of the rectosigmoid.  

April 1999 treatment notes include an assessment of colonic polyps with a plan for colonoscopy.  June 1999 notes document the Veteran's report of constipation over the last six months, reporting that he used to defecate every day but now did so only every other day.  An August 1999 radiology report documents that he was status post polypectomy, and then had lower gastrointestinal bleeding.  Impression was subcentimeter round densities at left lower true pelvis may represent pelvic phleboliths, and, subcentimeter sclerotic lesion at right sacral region may represent "bony island."  

In September 1999, he was assessed as suffering from a distal transverse polyp and a rectal polyp.  June 2000 radiology results include an impression of pelvic phleboliths; this study was conducted in response to the Veteran's complaint of right upper quadrant abdominal pain of one day duration.  

These reports show that the Veteran had no symptoms of a chronic gastrointestinal condition until 1999.  This is not merely an absence of reports of treatment; rather, his 1976 report of food poisoning during service and his January 1981 Report of Medical History, in which he denied every having frequent indigestion, stomach or intestinal trouble, are substantive evidence from the Veteran that he had no continuity of symptomatology and only an acute condition during service.   

His 1995 denial of gastrointestinal difficulties taken together with his reported history of asthma is likewise substantive evidence that he had no history of gastrointestinal symptoms as of 1995.  This is evidence that he has not had continuity of symptomatology involving his gastrointestinal system since between separation from service and 1995.   

In January 2005, the Veteran underwent a VA examination with regard to his claimed gastrointestinal disorder.  The examiner noted an accurate history that the Veteran had a history of colon polyps diagnosed in 1999.  Also noted was the Veteran's report that he was accidently exposed to gasoline during service, admitted to the hospital due to abdominal pain and a nasogastric tube was placed to relieve the pain.  The Veteran's also reported that he was discharged from service with an order for a barium enema but that this was not accomplished.  He did not report a history of recurrent abdominal pains but stated that in 1999 he was diagnosed with colon polyps.  He denied all major gastrointestinal symptoms.  

The examiner diagnosed the Veteran's current intestinal condition as colonic polyps, diagnosed in 1999.  He stated that it was not at least as likely as not that his colonic polyps began during service, or were etiologically related to that service.  He explained that the colonic polyps were diagnosed in 1999, 31 years after discharge from service.  

The Board finds this examination report is both adequate and unfavorable to the claim.  The physician reviewed the Veteran's claims file and conducted a physical examination.  He provided a logical rationale - the Veteran's gastrointestinal disorder did not manifest during service because he was found to suffer from the disorder many years after service.    

Next, the Board has considered the Veteran's lay statements.  As indicated above, he reported in 1968 that he had two instances of gastrointestinal problems during service.  In September 2001, he stated that he left service with a physician's order to undergo a barium enema due to medical findings found on his outprocessing from service because he was then suffering from a gastrointestinal condition.  He stressed that "[p]resently I am still suffering from this condition."  This is a statement of continuity of symptomatology.  

The Board finds that the Veteran is not credible in his statement that he has had symptoms of a gastrointestinal disorder since service or that he was told to undergo a barium enema due to medical findings found on outprocessing from service.  This is because his assertion of such is inconsistent with his earlier statements.  

Specifically, in the 1967 Report of Medical History, he indicated that he did not have any gastrointestinal disorder.  Of note is that the examiner who examined the Veteran in January 1968 listed several recommendations, including stool analysis for parasites, liver function tests, and a barium enema.  Also noted is a May 1968 document indicating that the Veteran had failed to report for a scheduled examination.  

Given that there was no mention of a recommendation for a barium enema in the service treatment records but there was in the January 1968 report, and that he denied any gastrointestinal problems when he was separated from service, the Board finds that the Veteran's report regarding such recommendation at outprocessing is not accurate.  

His current assertion that he still suffers from gastrointestinal symptoms with onset during service is inconsistent with his 1976 Report of Medical History that he had an instance of food poisoning in Vietnam and his January 1981 Report of Medical History that he never had gastrointestinal problem.  

As between the earlier statements and his later statement, the Board finds the earlier statements more representative of whether he had continuity of symptomatology because those statements were made more contemporaneous to service and the time immediately following service and those statements were not made at a time when he had an interest in obtaining compensation benefits.  

His inconsistent statements tend to show that the Veteran is not credible as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Based on the above, the Board finds that the Veteran has not had continuity of symptomatology.  

To the extent that the Veteran, a non-expert, contends that his colonic polyps had their onset during service or at some time prior to when they were diagnosed, the Board finds he is not competent to render such a nexus opinion.  This is not to say that a non-expert nexus opinion is categorically incompetent evidence.  Depending on the facts of the case, a non-expert diagnoses and nexus opinions may be competent evidence.  

Although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Taking that decision together with the explanation in Layno, leads the Board to the conclusion that whether a non-expert nexus opinion is competent evidence depends on the complexity of the particular question and whether or not a nexus opinion could be rendered based on personal observation.  

Here, whether the Veteran's colonic polyps had their onset during service is not a question that can be answered from the observations of a layperson, nor is it a simple question.  The diagnosis of his polyps was not obvious to medical professionals until diagnostic tests were conducted.  Therefore, any opinion from the Veteran that his colonic polyps diagnosed in 1999 are etiologically related to service is not competent evidence.  

In summary, the preponderance of the evidence is against a finding that the Veteran has a gastrointestinal disorder which had onset during or is related to active service.  There is no reasonable doubt to be resolved and the appeal is denied.  

III.  Duties to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the present case, the unfavorable rating decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current § 5103(a) requirements in 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial decision, the RO did not err in not providing such notice.  Rather, a veteran has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of letters sent to the Veteran in March 2001, May 2004, and March 2007.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Therefore, he was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the claims were readjudicated, and a supplemental statement of the case was issued in November 2007.  Consequently, the Board finds that the duty to notify has been satisfied.

With respect to the Dingess requirements, in March 2007, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records and VA treatment records.  

Further, the Veteran submitted written statements in support of his claim and was provided an opportunity to set forth his contentions during the hearing before a Veterans Law Judge in August 2002.  Next, specific VA medical examinations and opinions pertinent to the issues on appeal were obtained in November 1996, January 2005, and July 2007.  These examinations and opinions are adequate.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A compensable rating for residuals of a right wrist fracture is denied.  

Service connection for a chronic respiratory disorder, claimed as bronchial asthma, is denied.  

Service connection for a gastrointestinal disorder is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


